
	
		I
		112th CONGRESS
		2d Session
		H. R. 4623
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Paulsen (for
			 himself and Mr. Campbell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  make permanent rules related to investment by nonresident aliens in domestic
		  mutual funds.
	
	
		1.Exemption for certain
			 dividends paid by regulated investment companies to nonresident aliens expanded
			 and made permanent
			(a)Exemptions for
			 certain dividends made permanent
				(1)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) of the Internal
			 Revenue Code of 1986 is amended by striking clause (v).
				(2)Capital gain
			 dividendsSubparagraph (C) of section 871(k)(2) of such Code is
			 amended by striking clause (v).
				(b)Expansion of
			 exemption for interest-Related dividends
				(1)In
			 generalSubparagraph (E) of
			 section 871(k)(1) of such Code is amended by striking clauses (iii) and (iv)
			 and inserting the following new clauses:
					
						(iii)Any amount referred to in subsection
				(i)(2)(A) (without regard to the trade or business of the regulated investment
				company) or in subsection (i)(2)(B).
						(iv)Any interest
				which is exempt from tax under section 103 or any other provision of law
				without regard to the identity of the holder.
						(v)Any other amount
				includible in gross income that is determined by reference to an interest rate
				and that would not be subject to withholding under section 1441 if received by
				a nonresident alien individual.
						(vi)Any amount
				includible in gross income from sources without the United States.
						(vii)Any qualified
				income-related dividend includible in gross income with respect to stock of
				another regulated investment
				company.
						.
				(2)Modification of
			 exceptionsClause (i) of section 871(k)(1)(B) is amended by
			 striking interest (other than interest described in subparagraph (E)(i)
			 or (iii)) and inserting interest described in subparagraph
			 (E)(ii) (and not described in subparagraph (E) (i), (iii), or
			 (iv)).
				(3)Conforming
			 amendments
					(A)Paragraph (1) of section 871(k) of such
			 Code is amended—
						(i)by
			 striking interest-related dividend each place it appears in the
			 text and inserting qualified income-related dividend,
						(ii)by
			 striking qualified net interest income each place it appears in
			 the text and inserting qualified net income,
						(iii)by
			 striking qualified interest income each place it appears in the
			 text and inserting qualified income,
						(iv)by
			 striking Interest-related
			 dividends in the heading thereof and inserting
			 Qualified income-related
			 dividends,
						(v)by
			 striking Interest
			 related dividend in the heading of subparagraph (C)
			 and inserting Qualified
			 income-related dividend,
						(vi)by
			 striking Qualified net
			 interest income in the heading of subparagraph (D) and
			 inserting Qualified net
			 income, and
						(vii)by
			 striking Qualified
			 interest income in the heading of subparagraph (E) and
			 inserting Qualified
			 income.
						(B)Paragraph (1) of
			 section 881(e) of such Code is amended—
						(i)by
			 striking interest-related dividend each place it appears in
			 subparagraphs (A) and (B) and inserting qualified income-related
			 dividend,
						(ii)by
			 striking interest received in subparagraph (B)(ii) and inserting
			 interest described in clause (ii) of section 871(k)(1)(E) (and not
			 described in clause (i), (iii), or (iv) of such section) received,
						(iii)by
			 striking interest-related dividend received in subparagraph (C)
			 and inserting qualified income-related dividend received from a
			 regulated investment company,
						(iv)by
			 striking clause (i) or (iii) in subparagraph (C) and inserting
			 clause (i), (iii), or (iv), and
						(v)by
			 striking Interest-related
			 dividends in the heading thereof and inserting
			 Qualified income-related
			 dividends.
						(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 with respect to taxable years of regulated investment companies beginning after
			 December 31, 2011.
			
